Landon, J.,
(dissenting.) Appeal by defendant from a judgment entered upon a verdict upon trial at the Rensselaer circuit. On the 21st of January, 1887, the plaintiff, a married woman, after dark, in the evening, while walking upon River street, in the city of Troy, slipped upon the ice, fell, and sustained injuries, to recover damages for which this action is brought; the defendants being charged with negligence. The snow and ice had been removed from the sidewalk, except in front of the store where the plaintiff fell. Walking along at night, the sidewalk dimly lighted, without thought of any ice, and without notice of it, she stepped upon a body of ice, and suddenly fell, and received severe injuries. The snow had been allowed to remain upon. this portion of the walk, and the water from a conductor from the roof had discharged upon it, and the mass was frozen solid, and was about eight inches-thick. One witness describes it as rolling and ridgy. It had been in this condition for at least 10 days before plaintiff fell. The snow at this place had been shoveled off but once previous to the accident, and then only about half of the walk was cleared.
We think the plaintiff made a case for the consideration of the jury. Here-was something more than the presence of snow and ice. Both were suffered to accumulate in bad and dangerous forms, and long remain so. Recent cases in the court of appeals seem to modify the rigor of the rule which requires-a municipal corporation to keep sidewalks reasonably clear of snow and ice. Kaveny v. City of Troy, 108 N. Y. 571, 15 N. E. Rep. 726; Kinney v. City of Troy, 108 N. Y. 567, 15 N. E. Rep. 728; Taylor v. City of Yonkers, 105 *139N. Y. 202, 11 N. E. Rep. 642; Muller v. City of Newburgh, 32 Hun, 24, 105 N. Y. 668; Smith v. City of Brooklyn, 36 Hun, 224, 107 N. Y. 655, 14 N. E. Rep. 606. Assuming that no more is now required than that the city shall keep the ice and snow covered sidewalk reasonably clear, after reasonable notice of such unevenness and irregularities of surface as give an added peril to the mere slipperiness, then the jury were justified in finding against the defendant. The judgment should be affirmed, unless the other errors alleged require its reversal.
The injury was received January 21, 1887. Chapter 572, Laws 1886, provides that “no action against the mayor, aldermen, and commonalty of any city in this state having fifty thousand inhabitants or over, for damages for personal injuries alleged to have been sustained by reason of negligence, * * * shall be maintained * * * unless notice of the intention to commence such action, and of the time and place at which such injuries were received, shall have been filed with the counsel to the corporation, or other proper law officer thereof, within six months after such cause of action shall have accrued.” It was admitted that the city of Troy had upwards of 50,-000 inhabitants. On July 8, 1887, an action to recover upon this cause of action was commenced, but without the previous service of the notice of intention to bring it. Issue was joined by the service of an answer by the corporation counsel, and then, on September 13, 1887, that action was discontinued. September 16, 1887, the notice of intention was served, and on September 20, 1887, this action was commenced. Objection was made to the admission of the evidence of notice of intention, because given too late. This was overruled. A motion to dismiss the complaint upon the same ground was denied. The defendant duly excepted. In Myer v. Mayor, 12 N. Y. St. Rep. 674, the action was commenced within six months without previous service of notice. The court of common pleas held that the commencement of the action within the six months was sufficient notice, as thereby the purposes of the notice were accomplished, namely, notice to the city of the claim near enough to its accruing to enable the city to make proper investigation. The charter of the city of Troy requires a claimant of damages, as a condition precedent to the right to maintain an action, to serve the verified claim, with an abstract of the facts, upon the comptroller of the city, and that it must appear that the comptroller did not, within 60 days, audit the same. Chapter 129, Laws 1872, § 10, tit. 6. This verified claim was duly served April 25, 1887. The facts thus required by the charter were shown on the trial. The city thus had ample and timely notice of the claim. The complaint in the first action was “notice of the intention to commence such action” as was therein specified. The second action was such an action. As the objection in this case derives its force from the letter, and not from the spirit, of the statute, it is proper to notice that the letter does not defeat the second action.
Evidence was given by the plaintiff to the effect that, prior to the injury, she was in good health; that, at the time, she was with child, and on the following morning she had a miscarriage; that she did not recover her health; and that Dr. Mitchell, a physician, examined her three times from March to September. He testified that she had chronic endometritis; that, while it might be produced by other causes, miscarriage was one of the usual causes, and the fact of a miscarriage would tend to show that it was not due to other causes. He was then asked: “ What, in your opinion, is the probability of her recovery from this disease?” This was objected to upon the ground that there was no proof that the injury caused the disease. The objection is not well taken. There was some evidence tending to show that the injury caused the disease. Absolute proof there was not, nor was it needed. The evidence was such as to amount to a probability that the injury caused the disease, and sufficient, if it led to a verdict that it caused it, to support that ver*140diet. The physician testified that she probably would not recover from the disease until she attained the age of 40. She was 28 years old at the time of the trial. The court charged the jury that if they believed, from the evidence, she would suffer future bodily pain, they could allow her compensation for that. The objection that there was no evidence tending to show future suffering was not valid. The plaintiff testified that she had pain in her back all the time. The rule is that, to entitle a plaintiff to recover present damages for apprehended future consequences, there must be such a degree of probability of their occurring as amounts to a reasonable certainty that they will result from the original injury. Strohm v. Railroad Co., 96 N. Y. 306. “ Consequences, ” says the court in the ease cited, “ which are contingent, speculative, or merely possible, are not proper to be considered in ascertaining the damages. ” We know the plaintiff was in good health before the injury; that she was immediately prostrated; and suffered a miscarriage, followed by chronic endometritis,—a not unusual consequent of such miscarriage; that she is not likely to recover from it until after 12 years; that she is unable to perform her usual labor; that she suffers pain in her back all the while. These are facts, if the testimony is reliable. They are proper for the consideration of the jury. It is their province to declare the proper conclusion inferable from them.
Mo error was committed in allowing an amendment to the complaint specifying loss of wages as an item of damage. If the plaintiff, a married woman, rendered no services except those incident to her relation of wife, such as the usual domestic services in her husband’s household, then the loss of such service was her husband’s loss, not hers. Brooks v. Schwerin, 54 N. Y. 343; Filer v. Railroad Co., 49 N. Y. 47. But if she was accustomed to labor elsewhere, and receive to her own separate use her wages, then she has the right to recover for the loss she has sustained by the injury which deprived her of the power to labor, and receive her earnings to her separate use. Id. Thus the court submitted the question to the jury. The claim served upon the comptroller covered such damages.
The court, in its charge, read to the jury portions of the opinion of the court in Todd v. City of Troy, 61 N. Y. 506. Exception was taken, and it is now urged that the practice is reprehensible, and was prejudicial to the defendant. It cannot be a sound rule which deprives the court of the use of such aids to accuracy and clearness. It is not urged that the matter read was objectionable as containing bad law, but that the case was an example of the manner in which this defendant in a similar case had been punished by the jury, and that their verdict had been upheld by the courts. But the court only read the law. Mothing was said by the court to the jury about the result of that case. We do not think that it was improperly used. The other objections urged have been disposed of adversely to the defendant in previous cases, and do not need to be recited here. The judgment should be affirmed, with costs.